United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1303
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Frenklyn Piggie,                         *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 5, 2009
                                 Filed: March 9, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Frenklyn Piggie appeals the 24-month prison sentence the district court1
imposed after revoking his supervised release, arguing that the district court erred in
sentencing him above the advisory Guidelines range.

      Piggie’s sentence, which does not exceed the statutory maximum, is not
unreasonable. See 18 U.S.C. §§ 924(a)(2) (maximum prison term for felon in
possession is 10 years), 3559(a)(3) (felony is Class C if maximum term of

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
imprisonment is less than 25 years but 10 or more years), 3583(e)(3) (for Class C
felony, maximum term of imprisonment upon revocation of supervised release is 2
years); United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam)
(revocation sentences are reviewed for unreasonableness in accordance with United
States v. Booker, 543 U.S. 220 (2005)).

       The sentence resulted from the court’s consideration of proper factors under 18
U.S.C. § 3553(a), including Piggie’s personal history, persistent drug use, and
inability to reform his behavior despite the leniency shown to him while he was on
supervised release. See 18 U.S.C. §§ 3583(e) (specifying § 3553(a) factors courts
must consider in revocation decision), 3553(a)(1) (nature and circumstances of offense
and history and characteristics of defendant), 3553(a)(2)(C) (need for sentence
imposed to protect public from further crimes of defendant); see also United States v.
Nelson, 453 F.3d 1004, 1006 (8th Cir. 2006) (appellate court reviews revocation
sentence to determine whether it is unreasonable in relation to, inter alia, advisory
Guidelines range and § 3553(a) factors).

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-